Case 1:21-mj-00225-JCN Document 1-3 Filed 09/07/21 Pageiofi PagelD#: 23

AO 442 (Rev. 11/11) Arrest Warrant

 

UNITED STATES DISTRICT COURT

for the

District ofp MASSACHUSETTS

United States of America

 

° Case No. 08CR10076-RWZ
MICHAEL GREENWOOD
Defendant
ARREST WARRANT

To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested) MICHAEL GREENWOOD 2
who is accused of an offense or violation based on the following document filed with the court:

 

© Indictment © Superseding Indictment © Information © Superseding Information © Complaint

© Probation Violation Petition * Supervised Release Violation Petition OViolation Notice O Order of the Court

This offense is briefly described as follows:

Failure to refrain from alcohol; failure to notify; failure to refrain from unlawful use of controlled substances; and
failure to answer truthfully;

Date: May 25, 2021

 

    

   

HG

SS

City and state: Boston, Mass.

 

 

 

Return Se”

 

 

This warrant was received on (date) , and the person was arrested on (date)
at (city and state)

 

Date:

 

Arresting officer's signature

 

Printed name and title

 

 
